DETAILED ACTION
1.	This is a first action on the merits of application 17021610.
2.	Claims 1-6 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 5 are rejected under 35 USC 103 as being unpatentable over JP2016113123 in view of JP58-126279.
                
 4.              Regarding claim 1, JP 123 discloses a mooring anchor 63 for securing a basal end of a mooring line 62 underwater, the mooring anchor comprising: an anchor assembly to which the mooring line is to be fastened, the anchor assembly being installable at a water bottom (figure 3);, wherein the anchor assembly includes a pile 72 drivable into the water bottom, and a tilted support 68 extending obliquely downward at the water bottom and to be embedded in the water bottom. As described, the JP 123 reference shows all of the claimed features except for a guide to be secured at the water bottom at a position away from the anchor assembly, the guide including a holder to receive and hold the mooring line in a movable manner and the tilted support extending toward the guide.  The JP 279 reference shows a guide (12, figure 9) to be secured at the water bottom (at 7) at a position away from the anchor assembly 5 (see figure 3, the guide of figure 9 is an alternate substitute for guide 6), the guide including a holder 17 to receive and hold the mooring line in a movable manner.  Note when the guide of JP 279 is installed as shown in figure 3 in the middle of the mooring line 62 shown in figure 3 of JP 123, the tilted 
5.	   Regarding claim 5, note that the guide of JP includes a pile member 16 drivable into the water bottom.
Allowable Subject Matter
6.	Claims 2-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115.  The examiner can normally be reached on 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617